ORDER
On October 12, 2004, respondent pleaded no contest to one felony count of indecent behavior with a juvenile, a violation of La. R.S. 14:81, arising out of his intimate relationship with a fourteen-year old girl. In 2005, the Office of Disciplinary Counsel (“ODC”) filed formal charges against respondent arising out of his conviction. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Craig W. Marks, Louisiana Bar Roll number 8923, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Craig W. Marks for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Craig W. Marks shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
IT IS FURTHER ORDERED that the proceedings in 07-B-0350 be dismissed as moot.
/s/ Chet D. Traylor Justice, Supreme Court of Louisiana